
	
		I
		111th CONGRESS
		1st Session
		H. R. 1763
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2009
			Mr. Latta (for
			 himself and Mr. Cantor) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To provide tax relief for small businesses, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Responsible Reinvestment Act of
			 2009.
		2.Estate tax repeal
			 made permanentSection 901 of
			 the Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply
			 to title V of such Act.
		3.Increased
			 expensing for small business
			(a)Dollar
			 limitationParagraph (1) of
			 section 179(b) of the Internal Revenue Code of 1986 (relating to dollar
			 limitation) is amended by striking $25,000 ($125,000 in the case of
			 taxable years beginning after 2006 and before 2011) and inserting
			 $500,000.
			(b)Increase in
			 qualifying investment at which phaseout beginsParagraph (2) of
			 section 179(b) of such Code (relating to reduction in limitation) is amended by
			 striking $200,000 ($500,000 in the case of taxable years beginning after
			 2006 and before 2011) and inserting $500,000.
			(c)Inflation
			 adjustmentsSection 179(b)(5)(A) of such Code (relating to
			 inflation adjustments) is amended—
				(1)by striking
			 and before 2011, and
				(2)by striking
			 $125,000 and.
				(d)Revocation of
			 electionSection 179(c)(2) of such Code (relating to election
			 irrevocable) is amended by striking and before 2011.
			(e)Computer
			 softwareClause (ii) of
			 section 179(d)(1)(A) of such Code is amended by striking and before
			 2011.
			(f)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			4.Accelerated
			 depreciation for manufacturing and agricultural property
			(a)In
			 generalThe table contained
			 in section 168(c) of the Internal Revenue Code of 1986 is amended by inserting
			 before the row relating to 3-year property the following new row:
				
					
						
							Any qualified manufacturing or agricultural
					 property1 year
							
						
					
				
			(b)Qualified
			 manufacturing or agricultural propertySubsection (e) of section
			 168 of such Code is amended by adding at the end the following new
			 paragraph:
				
					(9)Qualified
				manufacturing or agricultural propertyThe term qualified manufacturing or
				agricultural property means any tangible personal property which is
				used in the trade or business of manufacturing or
				agriculture.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			5.Deduction for
			 qualified small business income
			(a)In
			 generalParagraph (1) of
			 section 199(a) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(1)In
				generalThere shall be
				allowed as a deduction an amount equal to the sum of—
						(A)9 percent of the
				lesser of—
							(i)the qualified production activities income
				of the taxpayer for the taxable year, or
							(ii)taxable income
				(determined without regard to this section) for the taxable year, and
							(B)in the case of a
				qualified small business for a taxable year beginning in 2009 or 2010, 20
				percent of the lesser of—
							(i)the qualified
				small business income of the taxpayer for the taxable year, or
							(ii)taxable income
				(determined without regard to this section) for the taxable
				year.
							.
			(b)Qualified small
			 business; qualified small business incomeSection 199 of such
			 Code is amended by adding at the end the following new subsection:
				
					(e)Qualified small
				business; qualified small business income
						(1)Qualified small
				business
							(A)In
				generalFor purposes of this section, the term qualified
				small business means any taxpayer for any taxable year if the annual
				average number of employees employed by such taxpayer during such taxable year
				was 500 or fewer.
							(B)Aggregation
				ruleFor purposes of subparagraph (A), any person treated as a
				single employer under subsection (a) or (b) of section 52 (applied without
				regard to section 1563(b)) or subsection (m) or (o) of section 414 shall be
				treated as 1 taxpayer for purposes of this subsection.
							(C)Special
				ruleIf a taxpayer is treated
				as a qualified small business for any taxable year, the taxpayer shall not fail
				to be treated as a qualified small business for any subsequent taxable year
				solely because the number of employees employed by such taxpayer during such
				subsequent taxable year exceeds 500. The preceding sentence shall cease to
				apply to such taxpayer in the first taxable year in which there is an ownership
				change (as defined by section 382(g) in respect of a corporation, or by
				applying principles analogous to such ownership change in the case of a
				taxpayer that is a partnership) with respect to the stock (or partnership
				interests) of the taxpayer.
							(2)Qualified small
				business income
							(A)In
				generalFor purposes of this section, the term qualified
				small business income means the excess of—
								(i)the income of the qualified small business
				which—
									(I)is attributable to
				the actual conduct of a trade or business,
									(II)is income from
				sources within the United States (within the meaning of section 861),
				and
									(III)is not passive
				income (as defined in section 904(d)(2)(B)), over
									(ii)the sum
				of—
									(I)the cost of goods
				sold that are allocable to such income, and
									(II)other expenses,
				losses, or deductions (other than the deduction allowed under this section),
				which are properly allocable to such income.
									(B)ExceptionsThe following shall not be treated as
				income of a qualified small business for purposes of subparagraph (A):
								(i)Any income which
				is attributable to any property described in section 1400N(p)(3).
								(ii)Any income which
				is attributable to the ownership or management of any professional sports
				team.
								(iii)Any income which
				is attributable to a trade or business described in subparagraph (B) of section
				1202(e)(3).
								(iv)Any income which
				is attributable to any property with respect to which records are required to
				be maintained under section 2257 of title 18, United States Code.
								(C)Allocation
				rules, etcRules similar to the rules of paragraphs (2), (3),
				(4)(D), and (7) of subsection (c) shall apply for purposes of this
				paragraph.
							(3)Special
				rulesExcept as otherwise provided by the Secretary, rules
				similar to the rules of subsection (d) shall apply for purposes of this
				subsection.
						.
			(c)Conforming
			 amendmentSection 199(a)(2) of such Code is amended by striking
			 paragraph (1) and inserting paragraph
			 (1)(A).
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
			6.Small business
			 modifications related to health insurance, health savings accounts, and
			 simplified employee pensions
			(a)Health insurance
			 deduction allowed in determining self-employment taxSection 162(l) of the Internal Revenue Code
			 of 1986 (relating to special rules for health insurance costs of self-employed
			 individuals) is amended by striking paragraph (4) (relating to deduction not
			 allowed for self-employment tax purposes) and redesignating paragraph (5) as
			 paragraph (4).
			(b)Health savings
			 account contributions allowed in determining self-employment
			 taxSubsection (a) of section 1402 of such Code is amended by
			 redesignating paragraphs (16) and (17) as paragraphs (17) and (18) and by
			 inserting after paragraph (15) the following new paragraph:
				
					(16)the deduction provided by section 223 with
				respect to amounts paid to a health savings account of the individual shall be
				allowed;
					.
			(c)Simplified
			 employee pensions
				(1)Increase in
			 limitation on deduction for contributionsSubparagraph (C) of section 404(h)(1) of
			 such Code is amended by inserting (100 percent in the case of an
			 owner-employee as defined in section 401(c)(3)) after 25
			 percent both places it appears.
				(2)Modification on
			 limitation on contributionsSubsection (j) of section 408 of such
			 Code is amended by adding at the end the following: For purposes of
			 applying the preceding sentence, net earnings from self-employment shall be
			 determined without any reduction under section 1402(a)(12).
				(3)Contributions
			 allowed in determining self-employment taxSubsection (a) of
			 section 1402 of such Code (as amended by subsection (b)) is amended by
			 redesignating paragraphs (17) and (18) as paragraphs (18) and (19) and by
			 inserting after paragraph (16) the following new paragraph:
					
						(17)the deduction provided by section 404 with
				respect to amounts paid to a simplified employee pension of the individual
				shall be
				allowed;
						.
				(d)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			
